/-2/"/jf

                                                    PD-0116-15


 /*Id.        / ./l/e>(Zb    —To      /=/C£      F-d£- A/U

fcy-reAjJ/D-K        6>'l///uL         ~7U£      (L--)u£v     A?>frjju7s:b      ;L/w i/*f I




A<1>     gY-Tg-AJS/£>•>*              /F    "TEA 6    15    -ujj+e£s      /      -JF/L.C      t4      ?'*-£•      ^j-1 s$
     A^pgAC




                                              -zz=y£pmi±—fftH*
                                                                              OURTQp emw/RAL
                                                                                                 APPEALS
                                                                                  1£B 02 Ij-ij

                                                                               •*">iAcosta, Clerk


                                                            RECEIVED1N-
                                                               MN 29 m

                                                            AbaUcosterGtertr